 


114 HR 3756 IH: WIFIA Improvement Act
U.S. House of Representatives
2015-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3756 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2015 
Mr. Curbelo of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Water Resources Reform and Development Act of 2014 to remove a financial assistance limitation for certain water projects, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the WIFIA Improvement Act.  2.Removal of financial assistance limitation for certain water projects (a)In generalSection 5028(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)) is amended— 
(1)by striking paragraph (5); and (2)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively. 
(b)Conforming amendmentSection 5034(b)(2)(A) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3913(b)(2)(A)) is amended by inserting , as such limitation was in effect on the day before the date of enactment of the WIFIA Reauthorization Act, after 5028(a)(5).    